United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1088
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Kendrick Dotstry

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                          Submitted: December 10, 2018
                            Filed: December 20, 2018
                                  [Unpublished]
                                  ____________

Before LOKEN, MELLOY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

      Police responded to an emergency call reporting a man with a truck who was
breaking windows and waiving and pointing a gun at a baby shower. When police
arrived at the scene, they followed a truck matching the description in the call. The
truck eventually stopped, and Defendant Kendrick Dotstry, also matching the
description in the call, was driving. He eventually exited the vehicle unarmed and
admitted to police that he had a firearm in the center console. In addition, police
discovered 16 oxycodone pills not prescribed to the defendant. The defendant later
pleaded guilty to being a felon in possession of a firearm in violation of 18 U.S.C.
§ 922(g)(1).

      At sentencing, over objection, the district court1 adjusted the offense level
upward by four levels pursuant to U.S.S.G. § 2K2.1(b)(6)(B) because the defendant
possessed the firearm in connection with another felony offense. The district court
also granted a three-level reduction for acceptance of responsibility, U.S.S.G.
§ 3E1.1, resulting in an adjusted advisory Guidelines range of 84 to 105 months. The
defendant sought a downward variance, but the district court imposed a 96-month
within-range sentence.

       In addition, the defendant committed the current offense while on supervised
release. The district court revoked his supervised release and imposed a revocation
sentence of 30 months’ imprisonment to run concurrently with his sentence for the
firearm conviction. The revocation sentence reflected a downward variance in that
U.S.S.G. § 7B1.3(f) provides any revocation sentence “shall be ordered to be served
consecutively to any sentence of imprisonment that the defendant is serving.”

       The defendant appeals, arguing that the district court imposed a substantively
unreasonable sentence for his § 922(g) conviction by failing to give more weight to
(1) his disclosure of the firearm to police, or (2) several mitigating factors from his
personal history. In making this challenge to the district court’s weighing of the 18
U.S.C. § 3553(a) factors, however, he acknowledges that the district court expressly
considered these very same factors. Having carefully reviewed the defendant’s
arguments and the record in this case, we find no abuse of the district court’s


      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.

                                         -2-
substantial discretion in its weighing of the relevant factors or in its imposition of a
within-range sentence. See United States v. Burns, 834 F.3d 887, 890 (8th Cir. 2016)
(“We review the substantive reasonableness of a sentence under a deferential
abuse-of-discretion standard, and we presume that a sentence imposed within the
advisory guidelines range is reasonable.”).

      We affirm the judgment of the district court.2
                      ______________________________




      2
       The pending motion for appointment of counsel, for reconsideration of clerk
order denying motion to file supplemental brief, and for extension of time to file
supplemental brief is denied.

                                          -3-